 

Hl..ED

uaw 0 ¢i».?mg+_““
UNITED STATES DISTRICT CoURi C,_ERK_ U,_S_ D,SWCTCOURT_
soUTHERN DISTRICT oF CALIFORNIA $°UTHE*"’N ’-’"§mf§ OF CALIFoRNrA

lle 2'45B`I(CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

B‘\r'
DEF'UTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Alter November l, 1987)
JOSE MURRIETA VALENCEA (1) CaSG Numb€l°! lSCRllZSl-CAB

CASEY J. DONOVAN
Defcndant’s Attomey
REGISTRATION No. 72137298

g ,
TI-IE DEFENDANT:
pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adiudged guilty of such count(s), Which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s!
21 USC 952, 960 Il\/[PORTATION OF COCAINE l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
\:l The defendant has been found not guilty on count(s)
\:l Count(s) dismissed on the motion of the United States.

 

Assessment: $lO0.00

JVTA Assessment*: $
|:|

;Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.
No fine l:| Forfeiture pursuant to order filed , included herein.
l'l` IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

l\/larch l. 2019/'\

Date of Imposi `y Seutence

I-ION. Cal~hyqa’nh Bencivengo
UNITED STATES DISTRICT JUDGE

lSCR4281-CAB

AO 2145B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JOSE MURRIETA VALENCIA (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR4281-CAB

MSQVM
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
24 MONTHS.

l`_"| Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT WITHIN THE WESTERN REGION (VICTORVILLE, CA) TO FACILITATE FAMILY
VISITATIONS.

l:| The defendant is remanded to the custody of the United States Marshal.

ij The defendant shall surrender to the United States l\/larshal for this district
E at A.M. on

 

 

l:l as notified by the United States Marshal.

1:| The defendant Shall Surrender for Service of Sentence at the institution designated by the Bureau of
Prisons:
E on or before
\:l as notified by the United Statcs Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR4281-CAB

 

